111 Huntington Avenue, Boston, Massachusetts02199 617 - 954-5000 January 3, 2013 VIA EDGAR United States Securities and Exchange Commission treet, N.E. Washington, DC20549 Re: MFS® Series Trust IV (the “Trust”) (File Nos. 2-54607 and 811-2594) on behalf of MFS® Global New Discovery Fund, MFS® Government Money Market Fund, MFS® Money Market Fund and MFS® Mid Cap Growth Fund (the “Funds”) Ladies and Gentlemen: Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, please accept this letter on behalf of the Trust as certification that the Prospectuses and Statements of Additional Information for the Funds do not differ from those contained in Post-Effective Amendment No. 57 (the “Amendment”) to the Trust’s Registration Statement on Form N-1A.This Amendment was filed electronically on December 27, 2012. Please call the undersigned at (617) 954-4085 or Keli Jean Davis at (617) 954-5873 with any questions you may have. Very truly yours, THOMAS H. CONNORS Thomas H. Connors Vice President & Senior Counsel THC/bjn
